           Case 2:20-cv-00966-NR Document 168 Filed 07/23/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR
PRESIDENT, INC.; et al.,
                                                  Civil Action No.: 2:20-CV-966-NR
              Plaintiffs,

      v.

KATHY BOOCKVAR; et al.,

              Defendants.


           ORDER GRANTING MOTION FOR ADMISSION FOR PRO HAC VICE
                           OF SARAH E. BRANNON

        AND NOW, to wit, this                      , day of July 2020, upon consideration

 of the foregoing Motion for Admission Pro Hac Vice of Sarah E. Brannon, it is hereby

 ORDERED that this motion is GRANTED.

        AS SUCH, Sarah E. Brannon, Managing Attorney at the ACLU Voting Rights Project, is

 hereby admitted to practice in the United States District Court for the Western District of

 Pennsylvania in the above-captioned case on behalf of Proposed Intervenors the National

 Association for the Advancement of Colored People (“NAACP”) Pennsylvania State Conference,

 Common Cause Pennsylvania, League of Women Voters of Pennsylvania, Patricia DeMarco,

 Danielle Graham Robinson, and Kathleen Wise.


                                            BY THE COURT:


                                            United States District Judge
